Citation Nr: 0118357	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  97-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a total knee 
arthroplasty (TKA) for fracture of the left knee with 
traumatic arthritis, currently evaluated 30 percent 
disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied an increase in a 
30 percent rating for a service-connected left knee 
disability.  The veteran was notified of this decision in 
March 1996.  A notice of disagreement was received in April 
1996.  The statement of the case was issued in May 1996, and 
a substantive appeal addressing this issue was received in 
December 1996.  

This case also comes to the Board from a June 1996 rating 
decision which denied a TDIU rating.  The veteran was 
notified of this decision in June 1996.  A notice of 
disagreement was received in December 1996.  The statement of 
the case was issued in March 1997, and a substantive appeal 
addressing this issue was received in March 1997.  In October 
1999, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The veteran's claims were remanded by the Board in October 
1999, partly for a VA examination to determine the severity 
of his service-connected left knee disability, to obtain VA 
medical records, and to obtain a copy of a decision by the 
Social Security Administration (SSA) which awarded benefits 
to the veteran.  The RO obtained VA and private medical 
records, and the veteran was examined in September 2000.  
However, the Board notes that although the RO contacted the 
SSA and requested a copy of the decision which awarded 
benefits to the veteran with supporting medical records, such 
decision is not associated with the claims file.  In April 
2000, the RO received a letter from the SSA which enclosed 
copies of medical records, but did not include a copy of an 
SSA decision.  In its December 2000 supplemental statement of 
the case, the RO noted that the SSA decision had not been 
received.  No additional attempts were made to obtain such 
decision.  

The action taken by the RO does not fully comply with the 
last remand instructions, and therefore another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, the VCAA provides that whenever the VA attempts to 
obtain records from a federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A (b)(3)).  The RO 
should also attempt to obtain any ongoing medical records 
dated since 2000.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a left knee disability 
since 2000.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit.

3.  The RO should again request from the 
SSA the administrative decision used as a 
basis to grant the veteran social 
security disability benefits.

4.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for an increased rating for a 
TKA for fracture of the left knee with 
traumatic arthritis, and for a TDIU 
rating.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




